Citation Nr: 1602010	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 0 percent for tension headaches.

2.  Entitlement to service connection for muscle aches.

3.  Entitlement to service connection for swollen joints.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for left shoulder pain.

6.  Entitlement to service connection for right shoulder pain.

7.  Entitlement to service connection for left arm pain.

8.  Entitlement to service connection for left hand disability.

9.  Entitlement to service connection for right fingers disorders.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to service connection for sinus disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2010, the RO denied an increased rating higher than 0 percent for tension headaches.  The Veteran was scheduled for a Board hearing for this claim in February 2012 but he did not appear for the hearing.  In March 2012 the Veteran submitted another VA Form 9 in which the Veteran indicated that he did not want a hearing.  

During the course of the appeal the RO also denied service connection for muscle aches and swollen joints, left shoulder pain, right shoulder pain, left arm pain, left hand disability, right fingers disorders, sleep apnea, cervical spine disability, and sinus disease in August 2012.  The RO sent the Veteran a statement of the case in May 2015; and the Veteran submitted a VA Form 9 appealing all issues in May 2015.  He also requested a Board hearing at the RO.  In efforts to avoid confusion in the status of the issues on appeal, another hearing shall be scheduled for all issues presently on appeal, including the increased rating claim for tension headaches.

In May 2015, the RO denied an increased rating higher than 0 percent for pseudofolliculitis barbae with scarring.  The Veteran submitted a notice of disagreement with this rating decision in June 2015.  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has acknowledged this NOD in a September 2015 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As such, the Board declines to remand this issue for the issuance of an SOC and instead refers the matter to the RO to issue an SOC.  

In December 2015, the Veteran's representative waived RO review of all new evidence that has been submitted since the last supplemental statement of the case in August 2011 regarding the increased rating for tension headaches.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the increased rating claim for tension headaches and the service connection claims for muscle aches and swollen joints, left shoulder pain, right shoulder pain, left arm pain, left hand disability, right fingers disorders, sleep apnea, cervical spine disability, and sinus disease, a Board hearing should be scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Board video conference or Travel Board hearing at his local VA Regional Office as soon as practicable.  Both he and his representative he has elected should be notified of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






